--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

STOCK CANCELLATION AGREEMENT


 
This Stock Cancellation Agreement (this “Agreement”) is made and entered into on
March 20, 2012, by and among GMS Capital Corp., a Florida corporation (the
“Company”), and 7776446 Canada Inc. doing business as Cosmera Inc., a Canadian
corporation ( the “Stockholder”).
 
RECITALS
 
WHEREAS, as of the date of this Agreement, the Stockholder is the record and
beneficial owner of three million five hundred seventy four thousand nine
hundred twenty (3,574,920) shares (the “Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”);
 
WHEREAS, as of the Closing (as defined below), the Stockholder will be the
record and beneficial owner of forty two million eight hundred ninety nine
thousand forty (42,899,040) post-Forward Split (as defined below) shares (the
“Forward Split Shares”) of the Company’s Common Stock;


WHEREAS, the Company entered into a License and Distribution Agreement with
8012415 Canada Inc. (“Canada”) dated March 16, 2012 (the “License Agreement”)
pursuant to which Canada granted the Company an exclusive worldwide license to
distribute, market and sell Nacara brand cosmetic products, excluding the
territories of Finland, Russia and Sweden, in exchange for a royalty of 5% of
the gross revenues of the Products sold by the Company;
 
WHEREAS, the Company entered into a Stock Purchase Agreement with Nacara
Montreal Inc. (“Nacara”) dated March 16, 2012 (the “Stock Purchase Agreement”)
pursuant to which the Company acquired one hundred (100) Class A shares of
common stock of 8012415 Canada Inc. from Nacara and an option (the “Option”) to
purchase ten million (10,000,000) Class D shares of common stock of Canada from
Nacara for the purchase price of seven hundred twenty nine thousand nine hundred
twenty nine (729,929) pre-Forward Split shares of the Company’s $0.001 par value
common stock (“Option Shares”);


WHEREAS, in connection with the Stock Purchase Agreement, the Company entered
into a Lock-Up Agreement with Nacara dated March 16, 2012 (the “Lock-Up
Agreement”) pursuant to which Nacara agreed that the issuance of Option Shares
to be issued to Nacara upon the Company’s exercise of the Option will be subject
to lock up provisions such that the Option Shares will be held in escrow and
remitted to the Seller on the occurrence of certain milestones of the Company;


WHEREAS, subject to Stockholder’s approval, the Company intends to effectuate a
twelve (12) for one (1) forward stock split (the “Forward Split”) and change its
name to “Nacara Corp.” (the “Name Change”) within ninety (90) days of the
closing of the Stock Purchase Agreement, the Lock-Up Agreement and the License
Agreement; and


WHEREAS, in consideration of Nacara’s and Canada’s willingness to enter into the
transactions contemplated by the Stock Purchase Agreement, the Lock-Up Agreement
and the License Agreement and in order to provide an appropriate capital
structure of the Company after the effectiveness of the Forward Split and Name
Change (the “Effectiveness”), the Stockholder desires to have cancelled and the
Company desires to cancel all of the Forward Split Shares effective thirty (30)
days after the Effectiveness of the Forward Split and the Name Change (the
“Effective Date”).
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto agree as follows:
 
1. Cancellation of Shares.  As of the Effective Date, the Forward Split Shares
shall be cancelled and retired by the Company and shall be of no further force
or effect. Upon written notice to the Stockholder of the Effectiveness (the
“Notice”), the Stockholder shall deliver to the Company the certificate or
certificates representing the Forward Split Shares, duly executed for transfer,
or accompanied by stock powers duly executed in blank (with a medallion
guarantee or such other evidence of signature as the Company’s transfer agent
may require).
 
2. Effectiveness of this Agreement.  The consummation of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of the
Company or at such other place as the parties may mutually agree, on the
Effective Date.  In the event the Company does not effectuate the Forward Split
and Name Change, this Agreement shall not become effective.  In that event, the
Company shall deliver to the Stockholder all certificates representing the
Forward Split Shares.
 
3. Representations of Stockholder.  The Stockholder represents and warrants to
the Company, as of the date the Stockholder executes this Agreement and as of
the Closing, that:
 
(a) The Stockholder has the legal capacity to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Stockholder and is a valid and legally binding agreement of the
Stockholder enforceable against the Stockholder in accordance with its terms.
 
(b) The Stockholder is the sole holder of record of the Shares and the Forward
Split Shares (collectively the “Stockholder’s Shares”), and is the beneficial
owner of the Stockholder’s Shares, free and clear of all liens, and there exists
no restriction on the transfer of the Stockholder’s Shares to the Company. The
Stockholder shall deliver to the Company, upon receipt of the Notice, good and
marketable title to the Stockholder’s Shares free and clear of all liens.
 
(c) No action has been taken by the Stockholder that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or other like
payment with respect to the transactions contemplated by this Agreement.
 
4. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to
conflict-of-laws rules.
 
5. Undertakings.  The Stockholder and the Company hereby agrees to take whatever
additional action and execute whatever additional documents may be reasonably
necessary or advisable in order to carry out or effect one or more of the
provisions of this Agreement.
 
6. Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.  Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.
 
7. Entire Agreement.  This Agreement and the agreements and instruments to be
delivered by the parties at Closing represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.
 
 
[signatures page to follow]


 
2

--------------------------------------------------------------------------------

 


 
    IN WITNESS WHEREOF, the parties have executed this Stock Cancellation
Agreement as of the dates set forth below.


 


GMS CAPITAL CORP.      
 
      By: /s/ Caroline Coulombe   Date: March 20, 2012     Caroline Coulombe    
  Its: President                
 
7776446 CANADA INC.
DOING BUSINES AS COSMERA INC.
 
      By: /s/ Caroline Coulombe   Date: March 20, 2012     Caroline Coulombe    
  Its: President      









3

--------------------------------------------------------------------------------